Citation Nr: 1507301	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death and if so whether the reopened claim should be granted.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, K.C., J.A.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.  The Veteran died in 1980.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND that follows the below ORDER.



FINDINGS OF FACT

1.  A January 1981 rating decision denied a claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

2.  The evidence added to the record subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  When the Veteran died, he had no pending claim and there were no VA benefits that he was owed but had not been paid.

4.  The appellant's 2013 annual countable income does not exceed the maximum annual pension rate for 2013.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

2.  Accrued benefits are not payable to the appellant.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).

3.  The criteria for entitlement to VA death pension benefits have been met.  38 U.S.C.A. § 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and " material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

With regard to claim to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the Board has determined that new and material evidence has been received to reopen the claim.  Therefore, no further development is required before the Board adjudicates the claim to reopen.  

With regard to the claim for accrued benefits, the pertinent facts are not in dispute and the law is dispositive.  There is no outstanding evidence that could be obtained to substantiate the claim.  Therefore, no further development is required before the Board decides the claim.

Accordingly, the Board will address the merits of the claims. 

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).


New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran died in November 1980.  The Certificate of Death reveals the immediate cause of death was cancer of the pancreas.  No other causes or contributing factors were reported.  

In December 1980, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  In a January 1981 rating decision, the RO denied the claim.  At the time of the Veteran's death, service connection was in effect for psychoneurosis, evaluated as 30 percent disabling; residuals of a gunshot wound of the Muscle Group XIII, evaluated as 10 percent disabling; and a furuncle on the left ankle, evaluated as non-compensably disabling.  The RO denied the claim because, "there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions."  The appellant was notified of the decision via correspondence dated in January 1981.  This letter informed the appellant that the reason for the denial was the evidence did not establish that the Veteran's death was due to a service-connected disability.  The appellant was informed of her appellate rights in the January 1981 letter but did not appeal the decision of submit any pertinent evidence within the appeal period.  

The pertinent evidence of record at the time of the January 1981 rating decision which denied service connection for the cause of the Veteran's death consisted of the service treatment records, VA medical records and the Certificate of Death.  None of this evidence linked the Veteran's pancreatic cancer to his active duty service or to a service-connected disability.  

In May 2013, the appellant submitted the current claim to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  In a September 2013 statement, the appellant argued that the pancreatic cancer was due to the Veteran's self-medicating with alcohol to cope with his service-connected disabilities.  

At the a September 2014 video conference hearing, a daughter of the Veteran testified that a physician informed her that drinking and excessive smoking can cause pancreatic cancer.  
There is also evidence of record wherein the appellant reported she knew the Veteran prior to active duty service and that, when he returned from the military, he began to drink and smoke.  She stated that she believed that the Veteran's service connected mental disorder caused him to begin drinking and smoking.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant's daughter is competent to report that she was informed by a physician of a link between smoking, drinking and pancreatic cancer.  The appellant is competent to report that she observed the Veteran prior to and subsequent to active duty and that the Veteran began to drink and smoke after his discharge.  Service connection for a mental disorder was granted based on the Veteran's active duty service.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition the evidence relates to an unestablished fact necessary to substantiate the claim - that there is a possible link between the Veteran's service-connected mental disorder and the pancreatic cancer which caused his death.  

As new and material evidence has been received, reopening of the claim is in order.  

Claim for Accrued Benefits

The pertinent law and regulations governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The United States Federal Circuit Court has made it clear that, in order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

In this case, the Veteran died in November 1980.  Review of the record reveals that, in December 1979, the Veteran filed claims for increased ratings for his service connected disabilities.  In February 1980, the RO denied the claims and the Veteran was provided with notification of the denial in February 1980.  The Veteran did not initiate an appeal of the denial to the Board.  Thereafter, no further claims were filed or in progress prior to the Veteran's death in November 1980. 

In essence, the pertinent facts in this case are not in dispute.  The Veteran did not have any claims pending at the time of his death, and there were no existing rating decisions under which he might have been entitled to benefits which were not paid.  See 38 C.F.R. § 3.160(c), (d).  Therefore, the appellant's claim must be denied because of the absence of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Claim for Death Pension Benefits

In May 2013, the appellant submitted a claim of entitlement to death pension benefits.  

Basic entitlement to death pension exists if a veteran served for 90 days or more during a period of war and the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  The Veteran's service personnel records show he had active service for more than ninety days during a period of war, namely World War II.  38 C.F.R. § 3.2.  The appellant is the Veteran's surviving spouse.  The question in this case, then, is whether the appellant's annual income exceeded the statutory limits for the MAPR.  

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Benefits from the Social Security Administration (SSA) are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Paid medical expenses in excess of five percent of the applicable MAPR may be excluded from an individual's income for the same 12-month period.  38 C.F.R. § 3.272(g)(2)(iii).

On her application, the appellant reported monthly income of $782.80 from SSA and $879.00 from an unidentified annuity.  This represents an annualized self-reported income of $19,941.60 for 2013.  

Medical expenses reported by the appellant for 2013 consist of the following:

	Private health care insurance (1/13-12/13)			2,233.68
	Medicare payments (1/13-12/13)					1,258.80
	Medical expenses (5/1/13-5/29/13)				3,404.00
	Medical expenses (5/30/13-6/1/13)				  200.00
	Medical expenses (6/1/13-6/6/13)					3,338.00
	Medical expenses (8/1/13-8/13/13)				5,087.00
	Medical expenses (9/5/13)						     32.74
	Medical expenses (9/9/13)						1,505.00
	Prescriptions (1/13-12/13)						   136.36

	Total								       $17,195.58

The MAPR for a surviving spouse who is in need of regular aid and attendance in 2013 is $12,681.  38 U.S.C.A. §1541.  Subtracting five percent of the appellant's MAPR ($12,681.00 X .05 = $634.05) from the reported medical expenses results in net medical expenses of $16,561.53.  The appellant's annual countable income for the 2013 pension year was $3,380.07 ($19,941.60 in annual income less $16,561.53 in net medical expenses).  The appellant's annual countable income ($3,380.07) does not exceed the MAPR for 2013 ($12,681).  The appellant is entitled to receive a death pension.  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to accrued benefits is denied.  

Entitlement to a death pension is granted subject to the criteria governing monetary awards.  


REMAND

The claim of entitlement to service connection for the cause of the Veteran's death requires additional evidentiary development for several reasons.  

In a September 2013 statement, the appellant requested that the Veteran's treatment records from the VA health care system in Tennessee be obtained.  VA treatment records from the VA Medical Center (VAMC) located in Muskogee, Oklahoma are of record.  There are apparently no treatment records from any VA medical facility located in Tennessee.  Attempts must be made to obtain this evidence.  

As set out above, the appellant is claiming that the Veteran's fatal pancreatic cancer was due to the Veteran's excessive smoking and drinking which were the result of his service-connected mental disorder.  The Board finds that a medical opinion is required to address the medical questions presented in this case.  

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in cases specifically involving claims for DIC benefits, this VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  In the current case, the appellant has not been provided with this notification.  It must be provided.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice under the VCAA, as discussed above.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.  The Board is particularly interested in obtaining any medical records pertaining to treatment of the Veteran at VA medical facilities located in Tennessee.  

3.  Then, all pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise to provide an opinion as to the etiology of the pancreatic cancer.  The examiner should be informed that service connection was in effect for psychoneurosis anxiety during the Veteran's lifetime and that the appellant's accounts of the Veteran beginning to drink and smoke after military service is presumed to be true.  

Following the review of the evidence of record, the physician should state opinions as to following:

a).  Whether there is a 50 percent or better probability that the service-connected psychoneurosis resulted in the Veteran's excessively drinking alcohol and/or smoking.  

b).  If it is determined that there is a 50 percent or better probability that the Veteran's service-connected psychoneurosis resulted in the Veteran's excessively drinking alcohol or smoking, then state whether there is a 50 percent or better probability that the excessive drinking and/or smoking caused the pancreatic cancer.

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician feels that the requested opinion cannot be rendered without resorting to speculation, the physician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the physician (i.e. additional facts are required, or the physician does not have the needed knowledge or training). 

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the reopened claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provide a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


